Citation Nr: 1704120	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to January 1976 and from September 1977 to September 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, continued the assigned 10 percent rating for GERD. 

[The Board acknowledges that the Veteran has explicitly raised the matter of entitlement to a total disability rating based on individual unemployability (TDIU), and that a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran's claim for TDIU was denied in a February 2015 rating decision.  The Veteran, who has separate representation (by an attorney) for that issue, has filed a timely notice of disagreement, and the record indicates that the RO is continuing to develop this claim.  Therefore, the Board is not assuming jurisdiction of the matter at this time.] 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that the record before the Board is not complete, which forecloses appellate review at this time.  April 2016 correspondence from the Veteran indicates that he has applied for Social Security Administration (SSA) disability benefits several times, and May 2015 correspondence indicates that he receives federal disability retirement benefits through the Office of Personnel Management (OPM).  As the "duty to assist" extends to obtaining federal records, to explicitly include SSA disability records, where they may be relevant to the issue under consideration, remand is necessary to acquire those records for association with the claims file.  See 38 C.F.R. § 3.159(c)(2).

Next, it appears that there may be pertinent outstanding medical records from the Walter Reed National Military Medical Center (WRNMMC).  (See, e.g., November 2010 WRNMMC treatment record suggesting that current symptoms are due to another disability and ordering a gastric emptying study for further diagnosis.)  Records of treatment for symptoms attributed to the service-connected disability on appeal are clearly pertinent in a claim for an increased rating and must be obtained.

Additionally, the record reflects that the Veteran has attributed some symptoms to both his service-connected GERD and to other disabilities (that are part of separate appeals streams).  (See, e.g., April 2010 substantive appeal (asserting that symptoms of chest pain and diarrhea are related to GERD) and May 2015 notices of disagreement (initiating appeals with respect to claims of service connection for atypical chest pain and bowel disability).  Additionally, the medical record suggests that some symptoms the Veteran attributes to his service-connected GERD may be related to his diabetes (see, e.g., November 2010 WRNMMC treatment record); the Veteran has also initiated an appeal with respect to service connection for diabetes.  
Further complicating the matter, on August 2011 VA examination, the examiner diagnosed hiatal hernia and appeared to attribute those symptoms previously associated with GERD to the hiatal hernia, which is a separately diagnosed disability (for which an appeal has been initiated).  Consequently, a new examination is warranted to determine what symptoms (and resulting functional impairment) are the result of the Veteran's service-connected GERD and which are related to other, separately diagnosed disabilities, to include consideration of the Veteran's lay testimony.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA or OPM disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Secure for the record all records of VA evaluations and treatment the Veteran has received for GERD (that are not already associated with the claims file.)  Also, ask the Veteran to provide releases for VA to obtain records of any pertinent private treatment, to specifically include records from WRNMMC.  Secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  After the record is determined to be complete, arrange for the Veteran to be examined by a gastroenterologist to assess the severity of his service-connected GERD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should respond to the following:

Please describe all symptoms, and associated functional impairment, of the Veteran's service-connected GERD.  Based on examination and interview of the Veteran, to specifically include consideration of his lay testimony regarding symptomatology and impairment, the examiner is asked to distinguish, to the extent possible, symptoms medically associated with GERD from those associated with other disabilities, including, but not limited to, hiatal hernia, atypical chest pain, bowel disability/fecal incontinence, upper extremity neurological disabilities, and gastroparesis.  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  The examiner is advised that the period on appeal begins in March 2008.     

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

4.  Then, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




